Opinion by
Judge Miencer,
Richard Czuba and other similarly situated claimants (petitioners) have appealed from a decision of the Unemployment Compensation Board of Review (Board) which affirmed a decision of the referee, which in turn affirmed a determination of the Office (then Bureau) of Employment Security (OES) that a monthly pension supplement paid petitioners should be deducted from their weekly unemployment compensation benefits. We affirm.
The petitioners had been employed by the Copper-weld Corporation. That employment was permanently terminated on December 15, 1978, when the plant at which the petitioners worked was partially shut down. Under the terms of a collective bargaining agreement, the petitioners became eligible for pen*233sion plan benefits upon the involuntary termination of their employment. These pension plan benefits included a regular monthly pension payment and, for those employees who were under the age of 62, a supplemental'payment of $300 per month until they attained age 62.
The petitioners, all under age 62, applied for unemployment compensation benefits. The OES determined that they were eligible for benefits but that Section 404(d) (iii) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §804(d) (iii), required that $139 per week be deducted from the benefit amount, leaving a net weekly benefit of $4. This deduction was based on the sum of the regular monthly pension payment and the $300-per-month supplemental payment. The sole issue in this appeal is whether it was proper to treat the supplemental payment as “that part of a retirement pension or •annuity . • . received by [each eligible employe] under a pension plan to which a base-year employer of such employe has contributed which is in excess of forty dollars ($40) per week.” Id. The appellants argue that the supplemental payment was not a pension for purposes of Section 404(d) (iii) of the Unemployment Compensation Law but was a hardship or termination payment not subject to being used in calculating unemployment compensation benefits.
The Board found, on substantial evidence, that, tinder the terms of the collective bargaining agreement, supplemental benefits in the amount of $300 were to be paid each month to those employees who (1) were under the age of 62 and (2) had elected to receive premature retirement benefits after their employment was terminated by a plant shutdown but before normal retirement age. The benefits were to be *234paid only to persons who were also receiving regular retirement benefits.
In United States Steel Corp. v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 553, 557, 312 A.2d 460, 462 (1973), we defined the term “pension,” as used in Section 404(d) (iii) of the Unemployment Compensation Law, as fixed sums paid regularly under given conditions to persons following their retirement from service. The supplemental benefits paid to the petitioners here fall squarely within that definition, and our holding in that case controls here.
Therefore, we enter the following
Order
And Now, this 10th day of December, 1980, the decision of the Unemployment Compensation Board of Review, affirming the referee’s determination that supplemental pension benefits must be considered in determining the amount of unemployment compensation benefits to be paid to Richard Czuba and, by stipulation, binding on the other petitioners herein, is hereby affirmed.